DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on February 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number # 10,743,340 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on January 28, 2022 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 1 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Damnjanovic et al. (U.S. Patent Application Publication # 2016/0119948 A1) teach a “base station may implement the multiplexing configuration by transmitting a resource grant, a signal indicating the length of a downlink (DL) transmission time interval (TTI), and a signal indicating the length of a subsequent uplink (UL) TTI to one or more user equipment (UEs).” (Paragraph [0009]), in view of Ji et al. (U.S. Patent Application Publication # 2015/0334685 A1) teach a “resource assignment and TTI control circuitry 341 may further be configured to determine the TTI to utilize for uplink and downlink transmissions, e.g., whether data transmissions should utilize a first, long TTI, or a second, short TTI.”(Paragraph [0046]), and Jang et al. (U.S. Patent Application Publication # 2020/0053600 A1) teach “MaximumTTI may be used to determine whether to include the corresponding logical channel in a candidate group to which a resource will be allocated in the uplink transmission resource allocation procedure of the terminal. That is, MaximumTTI is the maximum TTI to be secured in each logical channel.” (Paragraph [0500]), fail to disclose: “responsive to a determination that the maximum transmission time interval associated with the first logical channel is less than a first transmission time interval associated with first radio resources, transmitting a scheduling request message to the wireless communication network,
the scheduling request message being configured according to a second transmission time interval of the plurality of transmission time intervals, 
wherein the second transmission time interval is shorter than the first transmission time interval.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-13 are also allowed by virtue of their dependency on claim 1.
claim 14, the best prior art found during the examination of the present, Damnjanovic et al. (U.S. Patent Application Publication # 2016/0119948 A1) teach a “base station may implement the multiplexing configuration by transmitting a resource grant, a signal indicating the length of a downlink (DL) transmission time interval (TTI), and a signal indicating the length of a subsequent uplink (UL) TTI to one or more user equipment (UEs).” (Paragraph [0009]), in view of Ji et al. (U.S. Patent Application Publication # 2015/0334685 A1) teach a “resource assignment and TTI control circuitry 341 may further be configured to determine the TTI to utilize for uplink and downlink transmissions, e.g., whether data transmissions should utilize a first, long TTI, or a second, short TTI.”(Paragraph [0046]), and Jang et al. (U.S. Patent Application Publication # 2020/0053600 A1) teach “MaximumTTI may be used to determine whether to include the corresponding logical channel in a candidate group to which a resource will be allocated in the uplink transmission resource allocation procedure of the terminal. That is, MaximumTTI is the maximum TTI to be secured in each logical channel.”(Paragraph [0500]), fail to disclose: “responsive to a determination that the maximum transmission time interval associated with the first logical channel is less than a first transmission time interval associated with first radio resources, 
transmit a scheduling request message to the wireless communication network, the scheduling request message being configured according to a second transmission time interval of the plurality of transmission time intervals, 
wherein the second transmission time interval is shorter than the first transmission time interval.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 15-19 are also allowed by virtue of their dependency on claim 14.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wang et al. (U.S. Patent Application Publication # 2015/0334714 A1) teach a method for “resources assignment for D2D link 150 and the cellular link 140A may be repeated periodically or varied in the varying time units.” (Fig(s).2-5 and 8; Paragraph [0065]) Also, Wang et al. teach “The time periods could be in the unit of transmission time intervals (TTIs) or seconds depend on the data volume and the priority orders.” (Paragraph [0065])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 25, 2022